MATTHIAS, J.
1. The words “entire gross receipts” as used in Sections 5417, 5474, 5475 and 5483, General Code, providing for the imposition of an excise tax upon public utility companies, means and includes the entire receipts of such company from the intra-state business done by it under the exercise of its corporate powers whether from the operation of the utility itself or from any other business done by it.
2. Where a distributing gas company purchases the gas which it furnishes and delivers to its consumers from a producing company under a contract requiring payment for all gas delivered to its lines through the measuring station of the producing company at a stipulated price per thousand cubic feet, upon statements presented monthly by the producing company to the distributing company, the funds realized from the resale of such gas to its eustiomers by the' distributing company belong to it and constitute gross receipts upon which it is required to pay such excise tax without deduction of the amount paid for gas so purchased.
3. Where in finding and certifying to the State Auditor the amount of gross receipts of such distributing company a portion thereof has been omitted by the Tax Commission through the failure of the company to fully disclose new contracts which make a change of relationship between it and a producing company from which it purchases its supply of gas, whereby the amount of gross receipts upon which an excise tax may be properly calculated is increased, and such facts were not known by the Commission when its finding was made and certified, the Commission is authorized, by the provisions of Section 5461, General Code, to certify to the State Auditor the omitted portion of said gross receipts for the_ period of five years next preceding that in which such inquiries and corrections are made, upon which the tax shall be calculated and collected as therein provided.
4. Neither the statutes providing for the levy and collection of such excise tax nor the order of the Tax Commission herein constitute a violation of any provision of either the Federal or State Constitution.
Judgment affirmed.
Marshall, CJ., Jones, Day, Allen, Kinkade and Robinson, Jj., concur.